Citation Nr: 0106292	
Decision Date: 03/02/01    Archive Date: 03/08/01

DOCKET NO.  96-20 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
hearing loss of the right ear.

2.  Entitlement to an increased evaluation for otitis 
media/otitis externa, bilateral, status postoperative 
mastoidectomy with tinnitus, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel



INTRODUCTION

The veteran served on active duty from July 1970 to April 
1974.

The Board of Veterans' Appeals (Board) notes that the issues 
on appeal arose from Department of Veterans Affairs (VA) 
Regional Office (RO) rating decisions dating from November 
1995.

The Board notes that medical evidence of record tends to 
raise the issue of entitlement to service connection for left 
facial neuropathy as a residual of a mastoidectomy on the 
left in late 1983.  Since this claim has been neither 
procedurally prepared nor certified for appellate review, the 
Board is referring it to the RO for initial consideration and 
appropriate adjudicative action.  Godfrey v. Brown, 7 Vet. 
App. 398 (1995). 


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Following a preliminary review of the record the Board notes 
that additional development is needed to supplement the 
record with respect to the issues on appeal as they remain 
unresolved clinically.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).

Importantly, following official VA ear, nose and throat (ENT) 
and audiology examinations in September 1996, additional 
outpatient audiology evaluations were conducted over the 
years and the veteran was noted to have undergone revision of 
mastoidectomy and exploration of the middle ear in mid 
February 1999.  An authorized VA ENT examination by a 
specialist in otolaryngology in late February 1999 indicated 
that a thorough examination could not be done due to the 
recent surgery.

Therefore, the RO rescheduled the veteran for an ENT 
examination by a specialist in otolaryngology in November 
2000 in order to determine the extent and degree of severity 
of his hearing loss of the right ear and otitis media/otitis 
externa, bilateral, status postoperative mastoidectomy with 
tinnitus.  

In the notice to the veteran the RO advised that failure to 
report would result in his claim being considered without the 
benefit of the examination findings which might be material 
to his claim.  The veteran failed to report for the VA 
examination.

The Board notes that the pertinent provisions of the 
regulations provide that when entitlement to a benefit cannot 
be established without a current VA examination, and a 
claimant, without good cause, fails to report for such 
examination, the claim shall be denied.  38 C.F.R. § 
3.655(a)(b) (2000).  In other words, reporting for a VA 
examination is not optional.  Since the veteran was not 
notified of the importance of reporting for the VA ENT 
examination nor that failure to report for a VA examination 
without good cause shown may adversely affect the outcome of 
his claim, the RO should afford the veteran the opportunity 
of reporting for an ENT examination in regards to his present 
claims.

Also, the records appears to raise the issue of entitlement 
to a separate compensable rating for tinnitus which is 
inextricably intertwined with certified issue of entitlement 
to an increased evaluation for otitis media/otitis externa, 
bilateral, status postoperative mastoidectomy with tinnitus.  
Such issue of entitlement to a separate compensable 
evaluation for tinnitus must be formally adjudicated by the 
RO prior to appellate consideration of the cited certified 
issues on appeal.  See, Harris v. Derwinski, 1 Vet. App. 180, 
183

Also, there has been a significant change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supersedes the decision of the Court in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In addition, because the VA RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (published at 
57 Fed. Reg. 49,747 (1992)).  Therefore, for these reasons, a 
remand is required.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999); In this regard the 
RO should contact the veteran and request 
that he identify the names, addresses, 
and approximate dates of treatment of all 
medical care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertaining to 
treatment for hearing loss of the right 
ear and otitis media/otitis externa 
bilateral, status postoperative 
mastoidectomy with tinnitus including 
revision of mastoidectomy and exploration 
of the middle ear in mid February 1999.  
After obtaining any necessary 
authorization or medical releases, the RO 
should obtain and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
records.

2.  The RO should arrange for a VA ENT 
examination of the veteran by a 
specialist in otolaryngology along with a 
supplemental audiology evaluation to 
determine the extent and degree of 
severity of the veteran's service-
connected hearing loss of the right ear 
and otitis media/otitis externa 
bilateral, status postoperative 
mastoidectomy with tinnitus.  (The RO 
should notify the veteran of the 
importance of reporting for the ENT 
examination and that failure to report 
for a VA examination without good cause 
shown may adversely affect the outcome of 
his claim.  38 C.F.R. § 3.655 (2000)).  



The claims file, copies of the previous 
and amended criteria for rating diseases 
of the ear and other sense organs, to 
include tinnitus, and a separate copy of 
this remand must be made available to and 
reviewed by the examiners prior and 
pursuant to conduction and completion of 
the examinations.  The examiners must 
annotate the examination reports that the 
claims file was in fact made available 
for review in conjunction with the 
examinations.  The examiners should 
identify all of the veteran's associated 
symptomatology in order to determine the 
impairment caused by service-connected 
hearing loss of the right ear and otitis 
media/otitis externa bilateral, status 
postoperative mastoidectomy with 
tinnitus.  Any opinions expressed by the 
examiners as to the severity of the 
veteran's ear disabilities must be 
accompanied by a complete rationale.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. App 
268 (1998).

The RO must also review the claims file to 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  



In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107) are fully complied with and 
satisfied.  For further guidance on the 
processing of this case in light of the 
changes in the law, the RO should refer to 
VBA Fast Letters 00-87 (November 17, 
2000), 00-92 (December 13, 2000), and 01-
02 (January 9, 2001), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by VA, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should formally 
adjudicate the issue of entitlement to a 
separate compensable evaluation for 
tinnitus and readjudicate the issues of 
entitlement to an increased evaluations 
for hearing loss of the right ear and 
otitis media/otitis externa bilateral, 
status postoperative mastoidectomy with 
tinnitus including revision of 
mastoidectomy consistent with amendments 
to the VA Schedule for Rating Disabilities 
as it pertains to the criteria for 
evaluating diseases of the ear and other 
sense organs, to include tinnitus.  See 64 
Fed. Reg. 25202-25210 (1999) (codified at 
38 C.F.R. §§ 4.85-4.87) (The amended 
criteria became effective on June 10, 
1999); The RO should document its 
consideration of the applicability of 38 
C.F.R. § 3.321 (b)(1) (2000).


If the benefits sought on appeal are not granted to the 
veteran's satisfaction. The RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issues currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO; however, the veteran is hereby notified that failure 
to report for a scheduled VA examination without good cause 
shown may adversely affect the outcome of his claims for 
increased compensation benefits.  38 C.F.R. § 3.655 (2000).



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


